DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 07/14/2021 has been entered.  Claims 1, 8, 9, 16, 17, 18-19, and 21 have been emended.  Claims 7, 15, and 20 have been canceled.  New claims 22-24 have been added.  Claims 1-6, 8-14, 16-19, and 21-24 are still pending in this application, with claims 1, 9 and 17 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 07/14/2021.
Claims 1-6, 8-14, 16-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-6, 8, and 22 are dependent on claim 1.
Claims 10-14, 16, and 23 are dependent on claim 9, and
Claims 18-19, 21, and 24 are dependent on claim 17.

Regarding claims 1, 9, and 17, the prior art of record either individually or in combination does not disclose or fairly suggest a method, an electronic device, and a non-transitory computer readable medium for detecting whether a specific user is speaking with the claimed detailed limitations such as the use of “receiving an accelerometer signal; determine that the accelerometer signal exceeds a predetermined threshold”, the use of “receiving a voice signal; determining, by using a comparison of the voice signal with the accelerometer signal, whether the specific user is talking”, and the use of “listening for commands when the specific user is talking; and ignoring the received voice signals when the specific user is not talking” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 07/14/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
09/28/2021